 
 
Exhibit 10.2
 
TENTH AMENDMENT
to
Employment Agreement
 
 
This Tenth Amendment to Employment Agreement (the "Tenth Amendment"), is being
entered into effective September 12, 2017 by and between ImageWare Systems,
Inc., a Delaware corporation (the "Company") and Mr. S. James Miller, Jr. (the
"Executive").
 
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of September 27, 2005 and subsequently amended on September 27, 2008, April 6,
2009, December 10, 2009, March 10, 2011, January 31, 2012, November 1, 2013,
January 9, 2015, December 14, 2015, and on October 20, 2016 (as amended, the
"Employment Agreement");
 
WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and
 
WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for the continued services of the Executive in
accordance with the present intent of the Company and the Executive.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Employment Agreement, the
parties do hereby agree that the Employment Agreement is hereby amended as
follows:
 
1.
Section "2. Term of Agreement” strike the language "continue until December 31,
2017" and replace it with "continue until December 31, 2018".
 
2.
Except as expressly amended herein, the Employment Agreement shall continue and
be in full force in all respects.
 
 
 
 
/s/ David Carey
 
/s/ S. James Miller, Jr.
ImageWare Systems, Inc.
By: David Carey, Chaiman of
Compensation Committee on behalf of
IWS Board of Directors
 
S. James Miller, Jr.
 

 
 
